internal_revenue_service number release date index number ---------------------- ------------- ---------------------------------------------- ----------------------------------- ty-------- ty-------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ----------------- telephone number --------------------- refer reply to cc corp b03 plr-124553-11 date date legend distributing controlled controlled shareholder a shareholder b shareholder c shareholder d state u business v -------------------------------------- ------------------------ --------------------------- -------------- ----------------------------- -------------- ---------------------- ------------------------ ------------------ ------------------------ ------------------------ ------------------------ -------------------- ------------------------ ------------ --------------------------------------------------------- ---- plr-124553-11 w x y z date date dear -------------- ------ ------ ------ ------ -------------------------- -------------------------- we respond to your date request for rulings regarding certain federal_income_tax consequences of a proposed transaction the information submitted in that request and in subsequent correspondence is summarized below the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether the proposed transaction i satisfies the business_purpose requirements of sec_1_355-2 of the income_tax regulations ii is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled corporations or both see sec_355 of the internal_revenue_code the code and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a fifty percent or greater interest in the distributing_corporation or the controlled corporations see sec_355 and sec_1_355-7 summary of facts distributing is a closely-held state u corporation that was organized as a subchapter_c_corporation on date distributing elected to be treated as subchapter_s_corporation for federal_income_tax purposes more than years ago on date distributing has v shares common_stock outstanding shareholder a owns w shares of distributing stock shareholder b owns x shares of distributing stock shareholder c owns y shares of distributing stock shareholder d owns z shares of distributing stock distributing is engaged in the business plr-124553-11 to resolve shareholder conflict distributing has proposed the following transaction the proposed transaction proposed transaction controlled and controlled will be formed as state u corporations controlled will make an election under sec_1362 to be treated as a subchapter_s_corporation within the meaning of sec_1361 controlled and controlled will have one class of common_stock outstanding all of which will be owned directly by distributing distributing will transfer all of the business_assets to controlled and controlled in exchange for all of the stock of controlled and controlled and the assumption by controlled and controlled of the liabilities associated with those assets the contributions distributing will distribute all of the stock of controlled to shareholders a and b in exchange for all their distributing stock distributing will distribute all of the stock of controlled to shareholders c and d in exchange for all their distributing stock the distributions distributing will be liquidated as part of the reorganization representations the following representations have been made with respect to the proposed transaction a the fair_market_value of the of controlled and controlled and other consideration to be received by each shareholder of distributing will be approximately equal to the fair_market_value of the distributing stock surrendered by the shareholder in the exchange b no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a distributing shareholder c the five years of financial information submitted on behalf of distributing is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted d distributing has continuously conducted an active business within the meaning of sec_1_355-3 for the five year period ending on the date of the distributions e following the proposed transaction controlled and controlled will each continue independently and with its separate employees the active_conduct of its share of all the integrated activities of the business conducted by distributing plr-124553-11 prior to the consummation of the proposed transaction distributing will be liquidated as part of the reorganization f no part of the business will have been acquired during the five-year period ending on the date of the distributions in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part g the distribution of stock of controlled and controlled is carried out for the following business_purpose to resolve shareholder conflict the distribution of the stock of controlled and controlled is motivated in whole or substantial part by this corporate business_purpose h the proposed transaction is not used principally as a device for the distribution of earnings_and_profits of distributing or controlled or controlled i payments made in connection with all continuing transactions if any between distributing and controlled and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length j no intercorporate debt will exist between distributing and controlled or controlled at the time of or subsequent to the distribution of the controlled or controlled stock k the liabilities assumed in the proposed transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred l the total adjusted bases of the assets transferred to each of controlled and controlled by distributing will equal or exceed the sum of the liabilities assumed within the meaning of sec_357 if any by each of the controlled corporations respectively m the total fair_market_value of the assets that distributing will transfer to each of controlled and controlled will exceed the sum of a the amount of any liabilities assumed within the meaning of sec_357 by each controlled_corporation in connection with the exchange b the amount of liabilities owed to each controlled_corporation by distributing if any that are discharged or extinguished in connection with the exchange and c the amount of any cash and the fair_market_value of any property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing from each controlled_corporation if any in connection with the exchange the fair_market_value of the assets of each controlled_corporation will exceed the amount of its liabilities immediately_after_the_exchange n the aggregate fair_market_value of the assets contributed to each of controlled and controlled will exceed the aggregate adjusted_basis of such assets immediately after the contribution o distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction p no two parties to the transaction are investment companies as defined in sec_368 and iv plr-124553-11 q the distributions are not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing 50-percent_or_greater_interest within the meaning of sec_355 in distributing and controlled or controlled including any predecessor or successor of any such corporation r for purposes of sec_355 immediately after the distributions no person determined by applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of the distributions s for purposes of sec_355 immediately after the distributions no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled or controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled or controlled stock that was either i acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of the distributions or ii attributable to distributions on distributing stock that were acquired by purchase as defined by sec_355 and during the five year period determined after applying sec_355 ending on the date of the distributions immediately after the transaction as defined in sec_355 either no person will hold a percent or greater interest within the meaning of sec_355 in distributing or controlled or controlled if any person hold sec_50 percent or greater interest within the meaning of sec_355 in any disqualified_investment_corporation within in the meaning of sec_355 such person will have held such interest in such corporation immediately before the transaction or distributing controlled and controlled will not be a disqualified_investment_corporation within the meaning of sec_355 t rulings the transfer by distributing to controlled of part of its assets in exchange for all of the controlled stock and assumption_of_liabilities followed by distribution of all the controlled stock to shareholder a and shareholder b will constitute a reorganization within the meaning of sec_368 distributing and controlled will be a_party_to_a_reorganization within the meaning of sec_368 exchange for all of the controlled stock and assumption_of_liabilities followed by the distribution of all the controlled stock to shareholder c and shareholder d will constitute a reorganization within the meaning of sec_368 the transfer by distributing to controlled of part of its assets in plr-124553-11 controlled 1’s basis in each asset received from distributing in the no gain_or_loss will be recognized by distributing on the distributions no gain_or_loss will be recognized by distributing on the contributions no gain_or_loss will be recognized by controlled or controlled on the distributing and controlled will be a_party_to_a_reorganization within the meaning of sec_368 sec_357 and sec_361 contributions sec_1032 contributions and controlled 2’s basis in each asset received from distributing in the contributions will equal the basis of such asset in the hands of distributing immediately before its transfer sec_362 the holding_period for each asset received by controlled and controlled from distributing in the contributions will include the period during which such asset was held by distributing sec_1223 sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of shareholder a and shareholder b upon receipt of controlled stock in the distributions sec_355 no gain_or_loss will be recognized by and no amount will be included in the income of shareholder c and shareholder d upon receipt of controlled stock in the distributions sec_355 the aggregate basis of the controlled stock received by shareholder a and shareholder b immediately after the distributions will be the same as each shareholder’s aggregate basis in the distributing stock surrendered in the exchange therefore allocated in the manner described in sec_1_358-2 sec_358 and b the aggregate basis of the controlled stock received by shareholder c and shareholder d immediately after the distributions will be the same as each shareholder’s aggregate basis in the distributing stock surrendered in exchange therefore allocated in the manner described in sec_1_358-2 sec_358 and b the holding_period of the controlled stock received by shareholder a and shareholder b and the holding_period of the controlled stock received by shareholder c and shareholder d in the distributions will include the holding_period of the distributing stock with respect to which the distributions will be made provided that such distributing stock is held as a capital_asset on the date of the distributions sec_1223 distributing’s earnings_and_profits will be allocated between distributing and controlled and controlled in accordance with sec_312 and sec_1 a the accumulated_adjustments_account of distributing will be allocated between distributing and controlled and distributing and controlled in a manner similar to the manner in which the earnings_and_profits of distributing will be allocated under sec_312 in accordance with sec_1_1368-2 plr-124553-11 provided that the distributions are undertaken immediately after the contributions distributing’s momentary ownership of the stock of controlled and controlled as part of the reorganization under sec_362 will not cause controlled and controlled to have been an ineligible shareholder for any portion of their respective first taxable_year under sec_1361 and will not in itself render controlled and controlled ineligible to elect to be a subchapter_s_corporation for their respective first taxable_year we express no opinion about the tax treatment of the proposed transaction under other provisions of the code and regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that is not specifically covered by the above rulings procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely mark s jennings branch chief branch office of associate chief_counsel corporate
